Citation Nr: 0717301	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-35 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for jungle rot.

3.  Entitlement to an initial compensable rating for erectile 
dysfunction.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active duty service from March 1968 to March 
1971.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In June 2005 the veteran testified at a 
videoconference hearing before the undersigned; a transcript 
of the hearing is of record.  

In July 2006 the Board denied service connection for 
peripheral neuropathy of the lower extremities (legs, ankles 
and feet), nephropathy (claimed as kidney problem), and 
hypertension, but the Board remanded the issue of service 
connection for PTSD for further development.  

At the time of the July 2006 Board decision and remand, it 
was noted that in various statements of record, including 
during the June 2005 videoconference hearing, the veteran and 
his representative have claimed that the veteran had a pre-
existing nervous condition that was aggravated by his 
military service.  The Board noted that the issue of 
entitlement to service connection for psychiatric disability 
other than PTSD has not been developed for appellate review 
and that matter was referred to the RO for appropriate 
action.  

However, in the February 2007 Supplemental Statement of the 
Case (SSOC) the RO listed the issue as service connection 
for PTSD but additionally stated, in the Reasons and Bases, 
that a psychosis was not shown within one year of service 
discharge and that a chronic psychiatric disorder, including 
PTSD, was not shown to be related to service.  To the extent 
that the RO attempted to intertwine the issue of service 
connection for psychiatric disability other than PTSD with 
the current appeal, the Board again stresses that this 
matter has not been developed for appellate review.  For the 
purpose of clarity, the Board points out that this matter is 
again referred to the RO for initial RO adjudication.  

The issues of entitlement to an initial compensable rating 
for erectile dysfunction and entitlement to service 
connection for jungle rot are being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if any action on his part is 
required.


FINDING OF FACT

The veteran did not engage in combat, and the occurrence of a 
claimed in-service stressor supporting the current diagnosis 
of PTSD is not established by credible supporting evidence.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303, 3.304(f) (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matter being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

With regard to the claim decided herein, the veteran was 
advised of VA's duties to notify and assist in the 
development of the claim in a November 2003 and July 2006 
letters.  These letters explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, the evidence he was responsible for providing, and 
that he should submit any evidence in his possession 
pertaining to the claim (see page 2 of the July 2006 letter).  
He has had ample opportunity to respond and supplement the 
record.  Thereafter, the claim was readjudicated.  See 
February 2007 Supplemental Statement of the Case (SSOC).  The 
February 2007 SSOC also advised the veteran of the criteria 
governing disability ratings and effective dates of awards 
(See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  

While complete VCAA notice was not given prior to the rating 
on appeal, the veteran had ample opportunity to respond to 
the notice letters and to supplement the record after notice 
was given.  He has had ample opportunity to participate in 
the adjudicatory/appeal process, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred along the way.  Furthermore, it is not alleged 
by the veteran or his representative that notice has been 
inadequate.  Therefore, no further notice is required.

Regarding the duty to assist, the record reflects that VA has 
made reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
consists of his service medical and personnel records, post-
service medical records and examination reports, the 
completed PTSD Questionnaire, and the transcript of his 
hearing.  The RO requested more specificity from the veteran 
concerning his claimed stressors so the RO could seek the 
assistance of the U. S. Army and Joint Services Records 
Research Center (JSRRC).  There is no indication that letter 
was returned as undeliverable, and the veteran did not 
respond to that request for this additional information.  The 
Board also concludes that a VA examination is not necessary.  
As detailed below, the Board concludes that there is nothing 
in the record which corroborates the veteran's account of his 
purported in-service stressors, nor is there anything else in 
the record upon which to link his current psychiatric 
disorder to active service.  In the absence of evidence of 
in-service incurrence or aggravation of the claimed 
disability, referral of this case for an opinion as to 
etiology would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical nexus opinion 
would not be supported by what actually occurred in service.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) (a medical opinion that is based on 
the veteran's recitation of medical history, and unsupported 
by clinical findings, is not probative).  Thus, obtaining a 
medical nexus opinion under the circumstances presented in 
this case would be a useless exercise.  Therefore, there is 
no further medical evidence to obtain.  

Legal Criteria and Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  Service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor. 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In the case at hand, the veteran's service records do not 
show that he engaged in combat with the enemy in Vietnam.  
The veteran was awarded the National Defense Service Medal, 
the Vietnam Service Medal, the Vietnam Campaign Medal and the 
Bronze Star Medal (without a "V" device for valor in 
combat); however, he has no awards or decorations that 
establish that he engaged in combat with the enemy.  
According to his DD Form 214, he served in Vietnam as 
automobile parts repair specialist.  In view of the evidence 
showing that the veteran did not receive any award indicative 
of his participation in combat and the Board's determination 
that the veteran's own statements are not sufficiently 
credible to establish his participation in combat, credible 
supporting evidence is required to establish the occurrence 
of a stressor supporting a diagnosis of PTSD.

The veteran has been diagnosed with PTSD.  A November 2003 
Vet Center psychiatric evaluation notes that the diagnosis 
was based on the veteran's reports of: seeing Vietnamese 
bodies piled up in the center of town; the death of service 
comrades "Vincent" and "Smitty"; being shot at and having 
to shoot the Viet Cong while on guard duty; being in a night 
club when a "guy with a gun" threatened to kill everyone; 
and having rounds fired on his base at night, requiring him 
to run to the bunkers.

The primary impediment to service connection is the absence 
of a verified in-service stressor upon which PTSD was 
diagnosed.  That is, there is no evidence of record to 
corroborate the veteran's alleged exposure rounds being fired 
on his base, or that he was shot at and shot at the enemy 
while on guard duty, as he has alleged.  Nor is there any 
evidence of record to corroborate any of the veteran's other 
alleged stressors.  In fact, during a February 2004 VA 
psychiatric examination, the veteran denied having any active 
combat.  Furthermore, it is pertinent to note that the 
veteran has not been able to provide the full names of the 
soldiers from his unit who were allegedly killed, nor the 
dates they were killed.  

The general information provided by the veteran is not 
sufficient to permit verification of the alleged stressors.  
Because the veteran did not respond to the July 2006 request 
for more detailed information about his stressors, there was 
no request to other sources (including JSRRC) to verify the 
stressors, nor was a VA nexus examination scheduled (because 
having that examination conducted was predicated in the 
Remand upon stressor verification).  

The duty to assist is not a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The Board finds that the RO exerted reasonable efforts to 
comply with the Board's remand's directive, see Stegall v. 
West, 11 Vet. App. 268 (1998), and to assist the veteran with 
the development of his claim.  38 C.F.R. § 3.159(c).  

The Board is aware that VA examiners have attributed PTSD to 
the veteran's military service based on the occurrence of 
alleged stressors.  However, credible supporting evidence of 
the actual occurrence of an in-service stressor cannot 
consist solely of after-the-fact medical nexus evidence.  
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  Without 
evidence showing that the veteran engaged in combat with the 
enemy or credible supporting evidence that a stressor 
supporting a diagnosis of PTSD occurred, the claim must be 
denied.

(Incidentally, the Board notes that while the medical history 
questionnaire in connection with a March 1968 examination for 
service entrance notes that the veteran had a history of pre-
service treatment for his nerves, the service entrance 
examination found that the veteran's psychiatric status was 
clinically normal.  Moreover, there is no evidence that the 
veteran was diagnosed with a chronic psychiatric disability 
during his military service.) 

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
in this case because the preponderance of the evidence is 
against the claim.


ORDER

Service connection for PTSD is denied. 


REMAND

In pertinent part, a September 2004 rating decision granted 
service connection for erectile dysfunction and assigned an 
initial noncompensable evaluation, effective September 23, 
2003, and denied service connection for jungle rot.  The 
veteran filed a timely Notice of Disagreement (NOD) to these 
actions in October 2004.  As the RO has not responded to the 
NOD by issuing Statement of the Case, the claims must be 
remanded.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO should issue a Statement of the 
Case on the claims for an initial 
compensable evaluation for erectile 
dysfunction and service connection for 
jungle rot.  The veteran must be advised 
of the time limit for filing a 
substantive appeal.  If the appeal is 
timely perfected, this issue is to be 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to fulfill the requirements of 
the Court in Manlincon.  The appellant has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


